DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
In response to the amendment received on 04/26/2022:
Claims 1, 3, 5-6, 9-21 are currently examined.  
Claims 2 and 4 are cancelled.
Claims 7-8 are withdrawn.
The 112(b) rejection to claims 4 and 9 is withdrawn in light of the amendment.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 9, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al (KR-20100126876-A, cited in the previous office action dated 10/05/2021) (“Seok” hereinafter, with reference to the machine translation when referring to the text, and the original disclosure when referring to the Figure) as applied to claim 1 above, and further in view of Welygan et al. (US 2005/0081455 A1, cited in the previous office action dated 10/05/2021) (“Welygan” hereinafter).

Regarding claim 1, Seok teaches an abrasive material (see Seok at pages 2-3, bridging sentence and Fig. 1, also shown below, teaching a sintered tip of the abrasive wheel, taken to meet the claimed abrasive material), comprising:

    PNG
    media_image1.png
    643
    845
    media_image1.png
    Greyscale

a porous body having a plurality of bubbles (see Seok at page 3, 1st sentence teaching an organic hollow body 30, and see Seok at Fig. 1 teaching that the abrasive wheel is porous having a plurality of bubbles or organic hollow body 30)
derived from heat-expandable microspheres (see Seok at page 2, lines 70-73 teaching an embodiment of the disclosure teaching an organic microcapsule, which is a pore-forming agent for forming spherical independent pores… see Seok at page 2, lines 58-59 teaching the shape and size of pores are stably formed by using an organic hollow body that expands by heat), thus meeting the claimed heat-expandable microspheres, 
and abrasive grains dispersed in the porous body (see Seok at page 3, 1st sentence teaching abrasive grain 10, and Fig. 1 illustrating that the abrasive grains are dispersed in the porous body); and
wherein the porous body comprises a cured foam of a mixture comprising, 
thermosetting resin powder (see Seok at page 3, 1st sentence and Fig. 1 teaching a binder 20, also see Seok at page 3, lines 104-105 teaching that the binder 20 is a resin that is sintered and cured, also see Seok at page 3, lines 110-112 teaching the binder is put in a solid powder state, and the binder in a solid powder state may be sintered under the same process conditions as the organic hollow body 30 for forming pores, and see Seok at page 3, lines 120-121 to page 4 line 122 teaching sintered and hardened resin… and other binders may be used within the scope of the present disclosure if necessary),
the heat-expandable microspheres (see Seok at page 2, lines 70-73 teaching an embodiment of the disclosure teaching an organic microcapsule, which is a pore-forming agent for forming spherical independent pores… see Seok at page 2, lines 58-59 teaching the shape and size of pores are stably formed by using an organic hollow body that expands by heat), and
the abrasive grains (see Seok at page 3, 1st sentence teaching abrasive grain 10, and Fig. 1 illustrating that the abrasive grains are dispersed in the porous body), 
wherein the thermosetting resin powder and the abrasive grains are substantially uniformly dispersed through the porous body (see Seok at Fig. 1 illustrating that the abrasive grain 10 and the binder 20 are substantially uniformly dispersed through the porous body).

Seok does not explicitly teach i) wherein the thermosetting powder is an epoxy resin, and ii) wherein an average particle diameter of the thermosetting powder is at least 5 µm and no more than 300 µm.

Regarding i) and ii), as mentioned, Seok teaches that other binders may be used within the scope of the present disclosure (see Seok at page 3, lines 120-121 to page 4 line 122).
Like Seok, Welygan teaches abrasive products (see Welygan at [0001]), and a thermosetting resin powder (see Welygan at [0036] and [0038] teaching a method of making an abrasive product comprising of a dry flowable mixture comprising of abrasive particles and particulate curable binder material), wherein "particulate curable binder material" means binder materials which are solid at room temperature, have been processed to provide particles, and which may be softened and cured either upon heating and subsequent cooling (see Welygan at [0065]). And, the particle curable binder materials can be selected from among certain thermosetting particle materials (see Welygan at [0109]), wherein thermosetting particle systems involve particles made of a temperature-activated thermosetting resin and are used in a solid granular or powder form (see Welygan at [0110]).  Useful temperature-activated thermosetting systems include… epoxies featured in the list (see Welygan at [0110]), wherein epoxies is taken to meet the claimed epoxy resin.
Welygan further teaches that the fusible organic particles is preferably less than 500 µm (see Welygan at [0115]), and generally the smaller the diameter of the fusible organic particles, the more efficiently they may be rendered flowable because the surface area of the organic particles will increase as the materials are more finely divided (see Welygan at [0115]).  The less than 500 µm, is taken to meet the claimed range of 5 to 300 µm.
As such, one of ordinary skill in the art would appreciate that Welygan teaches a thermosetting epoxy resin powder that is preferably less than 500 µm so as to efficiently render the particles flowable, and seek those advantages by using a thermosetting epoxy resin powder in Seok that is less than 500 µm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a thermosetting epoxy resin powder that is less than 500 µm as taught by Welygan in Seok’s thermosetting resin powder (or binder 20) so as to efficiently render the particles flowable.


















Regarding claim 3, Seok as modified by Welygan teaches the limitations as applied to claim 1 above, Seok further teaches wherein the heat-expandable microspheres comprise a material expandable at a temperature at or below a curing temperature of the thermosetting resin powder (see Seok at page 2, lines 70-73 teaching an embodiment of the disclosure teaching an organic microcapsule, which is a pore-forming agent for forming spherical independent pores… see Seok at page 2, lines 58-59 teaching the shape and size of pores are stably formed by using an organic hollow body that expands by heat… see Seok at page 3, lines 110-112 teaching the binder is put in a solid powder state, and the binder in a solid powder state may be sintered under the same process conditions as the organic hollow body 30 for forming pores… see Seok at page 4, lines 123-128 teaching that the organic hollow body 30 as a pore-forming agent has a structure in which a thermoplastic resin is used as an outer wall and a thermally expansible gas such as hydrocarbon gas is enclosed therein… the organic hollow body 30 adjusts the shape and size of the pores of the organic hollow body by expansion or contraction of hydrocarbon gas by heat, which is referred to as a thermally expandable body).  
In summary, Seok possesses a heat-expandable microspheres (or organic hollow body) that comprise a hydrocarbon gas that is expandable at a temperature at or below a curing temperature of the thermosetting resin powder because organic hollow body expands by heat and can have the same process conditions as the thermosetting resin powder (or binder 20).

Regarding claim 5, Seok as modified by Welygan teaches the limitations as applied to claim 1 above, Welygan further teaches wherein an average particle diameter of the thermosetting powder is 5 µm to 300 µm (see Welygan at [0115] teaching that the fusible organic particles is preferably less than 500 µm).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 9, Seok as modified by Welygan teaches the limitations as applied to claim 1 above, Welygan further teaches wherein the thermosetting powder particles have a diameter of at least 10 µm and no more than 200 µm (see Welygan at [0115] teaching that the fusible organic particles is preferably less than 500 µm).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 12, Seok as modified by Welygan teaches the limitations as applied to claim 1 above, Seok further teaches wherein the bubbles are closed cells (see Seok at Fig. 1 illustrating that the bubbles are closed cells).

Regarding claim 13, Seok as modified by Welygan teaches the limitations as applied to claim 1 above, Seok further teaches wherein the thermosetting resin powder particles are at least 5% by weight of a mixed powder comprising the thermosetting resin powder particles, the heat-expandable microspheres, and abrasive grains (see Seok at page 2, lines 51-52 teaching the amount of the binder is a volume fraction, it may be 20-60 vol%).  To be clear, 20-60 vol% meets the claimed at least 5% by weight because in this case, it can be assumed that the vol% of the powder is similar to wt% of the powder when incorporated in the abrasive material.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 14, Seok as modified by Welygan teaches the limitations as applied to claim 1 above, Seok further teaches wherein the abrasive material has performance that is substantially uniform across the porous body (see Seok at page 1, lines 19-23 teaching in general, a tool for polishing a substrate… uses a wheel with a tip attached with a sintered resin layer including abrasive grains… with very high hardness and a binder powder… the substrate is polished by applying constant speed and pressure to the wheel).  This is taken to meet the claimed limitations because the substrate is polished utilizing a wheel containing abrasive grains, thus abrasive material has performance that is substantially uniform across the porous body.

Regarding claim 15, Seok as modified by Welygan teaches the limitations as applied to claim 1 above, Seok further teaches wherein the thermosetting resin powder comprises a curing agent (see Seok at page 3, lines 104-105 teaching that the binder 20 is a resin that is sintered and cured), thus Seok possesses a curing agent because binder 20 is cured.

Regarding claim 19, Seok as modified by Welygan teaches the limitations as applied to claim 1 above, Seok further teaches wherein the porous body has a 3D shape, and wherein the 3D shape is a wheel (see Seok at page 1, line 15 teaching a tip of abrasive wheel).

Regarding claim 20, Seok as modified by Welygan teaches the limitations as applied to claims 1 and 19 above, Seok further teaches wherein the 3D shape corresponds to a mold filled by the cured foam (see Seok at page 6, line 213 teaching measure the amount of mixed powder, fill it in a mold prepared in advance), thus Seok possesses a mold filled by the cured foam that corresponds to a 3D shape.

Claims 6, 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seok modified by Welygan as applied to claim 1 above, and further in view of Abrahamson (US 5,876,470, cited in the previous office action dated 10/05/2021).

Regarding claim 6, Seok as modified by Welygan teaches the limitations as applied to claim 1 above, and Seok further teaches an abrasive grain 10, and a filler 50 (see Seok at page 3, 1st two sentences and Fig. 1), and the filler 50 is used as an auxiliary abrasive (see Seok at page 4, line 137).  As illustrated in Fig. 1, the abrasive grains contain a first abrasive grain (or abrasive grain 10), and a second abrasive grain (or filler 50) having a smaller granularity than the first abrasive grain.
Seok also teaches that the abrasive grain 10 is not necessarily limited thereto, but it can refer to… diamond particles or CBN (cubic boron nitride) (see Seok at page 3, lines 88-90)… the diamond grain size range for roughing is usually #270~#600, and for finishing machining #1200~#3000 grain size… the size of the abrasive grain 10 may be appropriately selected according to cutting speed, processing thickness, type of wafer (see Seok at page 3, lines 96-100)… diamond particles having a particle size #325 (32 to 75 µm) (see Seok at page 6, lines 224-225).
Seok does not explicitly teach a ratio of a second abrasive grain average particle diameter to a first abrasive grain average particle diameter is no more than 0.6.
Like Seok, Abrahamson teaches a grinding wheel with a mixture of two different abrasive grains (see Abrahamson at C1 L5-7 teaching abrasive articles, particularly grinding wheels, having a mixture of two different abrasive grains).
Abrahamson further teaches that in an effort to improve the cutting performance and to reduce the cost of the cut-off wheels, manufacturers also produce wheels which have a blend of two or more types of abrasive grain (see Abrahamson at C1 L65 – C2 L1).  Abrahamson also teaches that the cut off-wheels of the disclosure are generally made via a molding process (see Abrahamson at C3 L15-16).
Furthermore, Abrahamson teaches that the particle size of the abrasive grains is generally between 0.1 micrometers and 1500 micrometers (see Abrahamson at C8 L26-27), which overlaps with Seok.  Abrahamson also teaches larger and small particle sizes may be useful (see Abrahamson at C8 L26-30), and it is within the scope of the disclosure that the average particle size of one type of abrasive grain is larger than the average particle size of the other abrasive grain (see Abrahamson at C8 L34-37).  Moreover, in general, it is preferred that the abrasive grain doing the cutting work is the larger of the abrasive grain blend and of any filler particles (see Abrahamson at C8 L40-43), and the combination of the two grains works better than when compared to each individual abrasive grain alone (see Abrahamson at C8 L44-46).  Furthermore, it is most preferable that both the first and second abrasive grains are approximately… the same size range (see Abrahamson at C8 L46-48).
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).	
As such, one of ordinary skill in the art would appreciate to choose a ratio of a second abrasive grain average particle diameter to a first abrasive grain average particle diameter that is no more than 0.6 because the combination of the two abrasive grains works better than when compared to each individual abrasive grain alone, it is most preferable that both the first and second abrasive grains are approximately the same size range, but the average particle size of one type of abrasive grain can be larger than the average particle size of the other abrasive grain, and the cutting performance of the wheels are improved while reducing cost.   Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate to choose a ratio of a second abrasive grain average particle diameter to a first abrasive grain average particle diameter that is no more than 0.6 because the combination of the two abrasive grains works better than when compared to each individual abrasive grain alone, it is most preferable that both the first and second abrasive grains are approximately the same size range, but the average particle size of one type of abrasive grain can be larger than the average particle size of the other abrasive grain, and the cutting performance of the wheels are improved while reducing cost.  Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.

Regarding claim 16, Seok as modified by Abrahamson teaches the limitations as applied to claims 1 and 6 above, and Seok as modified by Abrahamson further teaches that the ratio of the second abrasive grain average particle diameter to the first abrasive grain average particle diameter at least 0.03 (please see claim 6 rejection above as it applies here as well).  In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate to choose a ratio of a second abrasive grain average particle diameter to a first abrasive grain average particle diameter that is no more than 0.3 because the combination of the two abrasive grains works better than when compared to each individual abrasive grain alone, and it is most preferable that both the first and second abrasive grains are approximately the same size range, but the average particle size of one type of abrasive grain can be larger than the average particle size of the other abrasive grain, and the cutting performance of the wheels are improved while reducing cost.  Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.

Regarding claim 17, Seok as modified by Abrahamson teaches the limitations as applied to claims 1, 6 and 16 above, and Abrahamson further teaches that the first abrasive grain average particle diameter is at least 500 µm (see Abrahamson at C8 L30-32 teaching that generally, the average particle size of the abrasive grains used in cut-off wheels is between 500 and 700 micrometers, and see Abrahamson at C8 L34-37 teaching that it is within the scope of the disclosure that the average particle size of one type of abrasive grain is larger than the average particle size of the other abrasive grain).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 18, Seok as modified by Abrahamson teaches the limitations as applied to claims 1, 6 and 16 above, and  Abrahamson teaches wherein a ratio of a second abrasive grain amount to a total abrasive grain amount is at least 0.1 and no more than 0.8 (see Abrahamson at C8 L12-14 teaching the first and second abrasive grains may be mixed in any ratio, for example in amounts from 90/10 (or 9) to 10/90 (or 0.1)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seok modified by Welygan as applied to claim 1 above, and further in view of Nagata et al. (US 2001/0000838 A1, cited in the previous office action dated 11/19/2020) (“Nagata” hereinafter).

Regarding claim 10, Seok as modified by Welygan teaches the limitations as applied to claims 1, but Seok as modified by Welygan does not explicitly teach wherein that a ratio of an average particle diameter of the heat-expandable microsphere to an average particle diameter of the thermosetting powder is at least 0.1.
However, Seok further teaches that by using the organic hollow body 30 (or heat-expandable microsphere) that expands by heat and the powder binder 20 (or the thermosetting resin powder), the organic hollow body 30 is individually expanded to form spherical and independent pores separated from each other… the organic hollow body 30 is evenly dispersed in the powder consisting of the abrasive grains 10 and the binder 20 in the powder state… it is possible to form independent pores while being spherical and separated from each other (see Seok at page 4, lines 148-155).
And, Welygan teaches that the particle size of the fusible organic particles or the thermosetting powder is preferably less than 500 µm (see Welygan at [0115]). Welygan also teaches that generally, the smaller the diameter of the fusible organic particles, the more efficiently they may be rendered flowable because the surface area of the organic particles will increase as the materials are more finely-divided (see Welygan at [0115]).
Like Seok and Welygan, Nagata teaches a grinding wheel, an abrasive material (see Nagata at [0039]).  Nagata also teaches that the porous abrasive material also contains spherical organic hollow materials obtained by swelling by heating a heat-expandable microcapsule or microspheres (see Nagata at Fig. 1, also shown below, [0055] and [0056]), and a porous abrasive material with abrasive grains dispersed in the body (see Nagata at Fig. 1 and [0061]).

    PNG
    media_image2.png
    470
    741
    media_image2.png
    Greyscale

Nagata further teaches that the average particle diameter of the organic hollow material or heat-expandable microsphere is preferably not less than 10 µm and not more than 500 µm (see Nagata at [0052]).  Nagata also teaches that when the particle diameter is less than 10 µm, the effect of the organic hollow material tends to hardly appear, and when the particle diameter exceeds 500 µm, the organic hollow material tends to widen too much the intervals of the abrasive grains in the resinoid grinding wheel (see Nagata at [0052]).
	If the diameter of the organic hollow material (or heat-expandable microsphere) is 10 µm to 500 µm, and the fusible organic particles (or the thermosetting powder) is preferably less than 500 µm.  The ratio of the heat-expandable microsphere to thermosetting powder is 0.02 or more (10 µm organic hollow material ÷ 500 µm fusible organic material)), which overlaps with the claimed at least 0.1.
As such, one of ordinary skill in the art would appreciate that Nagata teaches that the size of the organic hollow material (or heat-expandable microsphere) is 10 µm to 500 µm so that the effect of the organic hollow material would appear but not too wide intervals between the abrasive grains in the grinding wheel, and seek those advantages by using the size of the organic hollow material to be 10 µm to 500 µm as taught by Nagata, and using less than 500 µm for the fusible organic particles (or the thermosetting powder) or smaller so that the particles may be rendered flowable as taught by Welygan in Seok’s grinding wheel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the size of the organic hollow material (or heat-expandable microsphere) is 10 µm to 500 µm so that the effect of the organic hollow material would appear but not too wide intervals between the abrasive grains in the grinding wheel as taught by Nagata, and using less than 500 µm for the fusible organic particles (or the thermosetting powder) or smaller so that the particles may be rendered flowable as taught by Welygan in Seok’s grinding wheel.

Regarding claim 11, Seok as modified by Welygan teaches the limitations as applied to claims 1, and Seok as modified by Welygan does not explicitly teach wherein a ratio of an average particle diameter of the heat-expandable microsphere to an average particle diameter of the thermosetting powder is no more than 1.2 (please see claim 10 rejection as it applies here as well).  
In summary, if the diameter of the organic hollow material (or heat-expandable microsphere) is 10 µm to 500 µm, and the fusible organic particles (or the thermosetting powder) is preferably less than 500 µm.  The ratio of the heat-expandable microsphere to thermosetting powder is 0.02 or more (10 µm organic hollow material ÷ 500 µm fusible organic material, which overlaps with the claimed no more than 1.2.
As such, one of ordinary skill in the art would appreciate that Nagata teaches that the size of the organic hollow material (or heat-expandable microsphere) is 10 µm to 500 µm so that the effect of the organic hollow material would appear but not too wide intervals between the abrasive grains in the grinding wheel, and seek those advantages by using the size of the organic hollow material to be 10 µm to 500 µm as taught by Nagata, and using less than 500 µm for the fusible organic particles (or the thermosetting powder) or smaller so that the particles may be rendered flowable as taught by Welygan in Seok’s grinding wheel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the size of the organic hollow material (or heat-expandable microsphere) is 10 µm to 500 µm so that the effect of the organic hollow material would appear but not too wide intervals between the abrasive grains in the grinding wheel as taught by Nagata, and using less than 500 µm for the fusible organic particles (or the thermosetting powder) or smaller so that the particles may be rendered flowable as taught by Welygan in Seok’s grinding wheel.

Regarding claim 21, Seok as modified by Welygan teaches the limitations as applied to claims 1, and Seok as modified by Welygan does not explicitly teach wherein a ratio of the average particle diameter of the heat-expandable microsphere to the average particle diameter of the thermosetting resin powder is at least 0.1 to less than 1.0 (please see claims 10 and 11 rejection as it applies here as well).  
In summary, if the diameter of the organic hollow material (or heat-expandable microsphere) is 10 µm to 500 µm, and the fusible organic particles (or the thermosetting powder) is preferably less than 500 µm.  The ratio of the heat-expandable microsphere to thermosetting powder is 0.02 or more (10 µm organic hollow material ÷ 500 µm fusible organic material), which overlaps with the claimed at least 0.1 to less than 1.0.
As such, one of ordinary skill in the art would appreciate that Nagata teaches that the size of the organic hollow material (or heat-expandable microsphere) is 10 µm to 500 µm so that the effect of the organic hollow material would appear but not too wide intervals between the abrasive grains in the grinding wheel, and seek those advantages by using the size of the organic hollow material to be 10 µm to 500 µm as taught by Nagata, and using less than 500 µm for the fusible organic particles (or the thermosetting powder) or smaller so that the particles may be rendered flowable as taught by Welygan in Seok’s grinding wheel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the size of the organic hollow material (or heat-expandable microsphere) is 10 µm to 500 µm so that the effect of the organic hollow material would appear but not too wide intervals between the abrasive grains in the grinding wheel as taught by Nagata, and using less than 500 µm for the fusible organic particles (or the thermosetting powder) or smaller so that the particles may be rendered flowable as taught by Welygan in Seok’s grinding wheel.
	

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 

Applicant asserts that Welygan preferred particles less than 500 µm and does not enable the claimed range of 5 µm–300 µm of claim 1 because MPEP 2121 states that reference is enabling if the reference describes in sufficient detail the claimed invention and submits that there are known difficulties with maintaining consistency at small sizes (see Applicant’s arguments, from rejections under 103 at pages 5 to page 7, paragraph 1).
Examiner acknowledges the arguments and respectfully disagrees because the range less than 500 µm as taught by Welygan overlaps with the claimed range of 5 µm–300 µm of claim 1, thus it is obvious because it has been held that “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists” (see MPEP § 2144.05 I). 
	Additionally, it has been held that “since every patent is presumed valid (35 U.S.C. 282), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent… Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980)… Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969)… It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker” (see MPEP 716.07).  In this case, one of ordinary skill in the art would appreciate to use an epoxy resin powder with a particle diameter of less than about 500 µm.

Applicant submits that claims 3, 5, 9, 12-15 and 19-20 depend from claim 1 and are allowable (see Applicant’s arguments at page 7, paragraph 2); claims 6 and 16-18 are allowable because Abrahamson does not remedy the deficit of Welygan and Seok (see Applicant’s arguments at page 7, paragraph 6); claims 10-11 and 21 are allowable because Nagata does not remedy the deficit of Welygan and Seok (see Applicant’s arguments at page 7, paragraph 10).
Examiner respectfully disagrees because, as mentioned, the range less than 500 µm as taught by Welygan overlaps with the claimed range of 5 µm–300 µm of claim 1, and is thus obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735